Citation Nr: 9911274	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-02 730	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to August 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  Service connection for back injury was denied by an 
unappealed final RO decision dated in September 1995.

2.  Evidence received since the September 1995 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1995 final RO decision 
is not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from May to August 1948.  A 
review of the veteran's service medical records (SMRs) 
reflects that he had no orthopedic problems or conditions 
noted on his entrance physical examination dated in May 1948.  
He was evaluated for a number of complaints on several 
occasions during his brief period of service.  A June 2, 
1948, entry reflected that the veteran was treated for 
complaints of headaches with exertion.  He was referred for 
medical clinic consultation that same day.  The consultation 
reported no physical findings and recommended a 
neuropsychiatric evaluation.  The veteran was later evaluated 
on June 11, 1948.  The report indicated that the veteran had 
a complaint of headaches and backaches.  He said that the 
onset of back pain began approximately one week earlier, and 
that prior to service his back hurt him while playing 
football in school causing a loss of balance.  The pain was 
located in the mid-region of his back and at the base of his 
neck.  He said that the pain radiated up and down his spine.  
It was most severe when taking physical training and 
exercising.

The veteran was admitted to the base hospital for observation 
on June 30, 1948.  The chief complaint noted was that he was 
unable to march or drill.  It was noted on an initial 
assessment form that the veteran said that he had always had 
one leg shorter than the other and had always walked with a 
limp.  He said that since he joined the service he had had 
difficulty marching and doing physical training due to his 
limp.  An undated entry noted that the veteran was admitted 
to the orthopedic ward for evaluation and observation.  No 
orthopedic deformity was found and it was believed his limp 
was intentional.  The veteran was cleared from an orthopedic 
standpoint and transferred to the neuropsychiatric ward.  A 
July 17, 1948, entry reflected one examiner's comments that 
they were not sure yet that the veteran's condition was 
psychogenic.  An examination report dated July 20, 1948, 
noted again that the veteran stated that he had limped all of 
his life and that he had injured his neck at birth.  The 
report noted that the veteran had been observed to walk 
normally.  The examiner said that a diagnosis was still 
questionable and ordered muscle studies for further 
evaluation.  The veteran was given a voluntary muscle test on 
July 21, 1948, and no weakness of the legs was shown.  The 
veteran underwent a neuropsychiatric examination on July 29, 
1948, and he was discharged from service due to 
inadaptability.  Notably, at his separation physical no 
musculoskeletal disorder was diagnosed.

The veteran originally filed a claim for service connection 
for scoliosis of the spine in January 1982.  His claim was 
denied in February 1982 and he was notified of the decision 
that same month.  The veteran sought to reopen his claim in 
July 1995.  He alleged that he had suffered an injury to his 
back in service and that he was hospitalized for 
approximately three months.  In a rating decision dated in 
September 1995, the veteran's claim was denied.  He was 
notified of the decision in October 1995.  The veteran failed 
to respond to the notification and did not perfect a timely 
appeal.  Therefore, the September 1995 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (1998).  Accordingly, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999).  If new and material evidence has 
been presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id., slip op. at 8.

Evidence that was of record at the time of the RO's 1995 
denial included the veteran's SMRs and a July 1994 magnetic 
resonance image (MRI) report from Magnetic Resonance Imaging 
Associates.  Based on the foregoing evidence, the RO denied 
the veteran's claim in September 1995 because the SMR 
evidence and the MRI report did not show any evidence of a 
back injury in service.

In February 1997, the veteran filed to reopen his claim for 
service connection for residuals of a back injury in service.  
Since the RO's September 1995 decision, the evidence added to 
the file includes: (1) VA treatment records from October 1996 
to March 1997; (2) consultation report and letter from G. R. 
Margolies, M.D., dated in October 1997 and August 1998, 
respectively; (3) consultation report from H. Lockstadt dated 
in August 1998; (4) statements from veteran dated in June 
1998 and received in August 1998, and dated in November 1998; 
(5) statements from the veteran's sisters dated in November 
1998; and, (6) teleconference testimony from the veteran 
dated in January 1999.

Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision, and 
finding that it is new in that it was not of record 
previously, in light of evidence previously available, the 
Board is compelled to find that the veteran has not submitted 
evidence which is material.  

The VA treatment records are new, however, they are not 
material as they do not provide an opinion linking the 
veteran's back problems to any incident of service.

The consultation report and letter from Dr. Margolies are 
also new in that they were not of record previously.  The 
October 1997 consultation report noted a history of a back 
injury approximately 50 years earlier when the veteran "fell 
from a top bunk across a footlocker."  Ever since then the 
veteran reported having significant back and bilateral leg 
pain that had progressively worsened.  Dr. Margolies 
concluded that the veteran had permanent lumbar nerve root 
injury syndrome in the lower back from a fall in the service 
that had never resolved.  

In his August 1998 letter, Dr. Margolies expressed no opinion 
as to the etiology of the veteran's back condition but merely 
stated that he had been treating the veteran for the past 
three years.  

Notably, however, the history relied upon by Dr. Margolies 
for his October 1997 diagnosis is nothing more than a 
recitation of the history supplied by the veteran, a history 
that was previously rejected, and which is unsupported by 
medical evidence.  There is no indication that Dr. Margolies 
reviewed the veteran's SMRs, or that he reached his 
conclusion independently of the history provided by the 
veteran.  As such, his opinion does not provide the factual 
predicate to reopen the claim.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999).  As for the August 1998 letter, it is 
not material in that it only states that Dr. Margolies has 
provided treatment to the veteran for the past three years.  

The August 1998 consultation report from Dr. Lockstadt is 
evaluated the same as the report from Dr. Margolies.  It is 
new evidence to the record.  However, it too is based 
entirely on history of a chronic back injury in service that 
has been expressly rejected by the RO in its September 1995 
decision.  Accordingly, there is no basis to reopen the case 
based on Dr. Lockstadt's consultation report.  Grover.  See 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The veteran submitted a detailed statement in August 1998.  
He provided comments regarding his failure to appeal the 1982 
and 1995 decisions that are not pertinent to the issue on 
appeal.  He stated that he was required to march for an 
entire night, perform kitchen police duty the next day, guard 
duty and then more marching because of a prank someone had 
pulled.  He said that this made him very tired with aches and 
pains over his entire body.  He then took some aspirin and 
went to sleep in his bunk.  He was then awakened by a series 
of load noise.  He was startled and half-asleep, and as he 
struggled to get out of bed he became entangled in his bed 
linens.  He then fell from his top bunk and "landed on a 
footlocker."  He said that he had excruciating pain, passed 
out and was transported to the hospital by ambulance.  He 
said that he did not receive a fair evaluation at the 
hospital.  He felt that he encountered nothing but hostility.  
The veteran also made various assertions regarding medical 
care and testing that he should have been provided in order 
to accurately diagnose his condition.  The veteran stated 
that he sought treatment from his family physician upon his 
return home from service.  

In his November 1998 statement the veteran stated that he had 
applied for treatment from the VA in 1948 but was denied 
because he had no wartime service, his length of service and 
his then general discharge.

The veteran's statements were not previously of record.  
While the August 1998 statement sets out more details as to 
the alleged injury suffered in service it is essentially 
cumulative of the veteran's prior claim in 1995.  The 
arguments regarding the standard of care/diagnoses provided 
are irrelevant to the issue of whether the veteran suffered 
any type of injury in service that could be related to his 
current back problems.  The veteran stated that his back 
injury was so severe that he was transported to the hospital 
by ambulance.  Yet, as noted in 1995, the SMRs do not support 
that history.  The SMRs note a single episode of back pain 
inservice, and that the veteran was admitted to the hospital 
to be evaluated for retention in service and not as the 
result of trauma.  The Board enters no finding as to the 
veteran's credibility, however, as a lay person, he is not 
competent to offer an opinion concerning the etiology of any 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495, (1992).  In summary the veteran's statements are 
cumulative and they do not bear directly and substantially 
upon whether he suffered chronic disabling residuals from an 
injury in service and that his current back condition is 
related to an injury in service.

In regard to the veteran's seeking treatment from the VA in 
1948 for a back condition, that also is not material, nor is 
there any need to attempt to obtain records.  In this 
respect, the veteran himself has stated that he was denied 
treatment by VA.  Therefore, there are no VA medical records 
to obtain that would show that the veteran suffered a back 
injury in service.

The veteran submitted statements from two of his sisters.  
The sisters said that the veteran was treated after service 
by a Dr. R. V. Stevenson for back problems that did not 
resolve in the Air Force.  The treatment continued until Dr. 
Stevenson's retirement.  The statements, however, as with the 
other evidence reviewed, are not material in that they do not 
address whether any inservice back complaints are related to 
the appellant's current disability.  They merely recite that 
the veteran received treatment for back problems after 
service.  His sisters are lay persons and not competent to 
offer an opinion concerning the etiology of any current 
disability. Espiritu.

Finally, the veteran provided testimony at a January 1999 
hearing.  Much of his testimony was cumulative of his August 
1998 statement wherein he set forth how he suffered an injury 
to his back when he fell from his bunk and that he was 
transported to the hospital by ambulance.  He also related 
that the characterization of his back injury as pre-existing 
service was due to a misunderstanding when he gave a medical 
history to one of his military doctors.  The veteran 
attributed the "injury" to a discussion regarding a neck 
condition at birth.  He testified regarding his current 
medical treatment from Dr. Lockstadt and doctors from his 
health plan.  He also said that he received treatment from 
his family physician, a Dr. Stevenson, from 1948 until 1972.  
Dr. Stevenson is deceased.  He also testified regarding 
several jobs that he lost right after service and where he 
contended this was due to problems with his back.  The 
veteran said that he had been told that a person could have a 
transient scoliosis if they suffered a sharp trauma such as 
being blown out of an airplane or the impact from a fall from 
height.  He concluded that his injury in service was 
undetected and that it had now developed into debilitating 
degenerative scoliosis.

The veteran's testimony is new to the record but makes many 
of the same points as his August 1998 statement.  However, he 
still has not provided any additional independent evidence to 
show that any inservice back complaints are linked to any 
current back condition.  The testimony is not material to the 
case.

The Board notes that, at the January 1999 hearing, the 
representative alluded that the lay testimony of the 
veteran's sisters could be sufficient to establish service 
connection without medical records.  He relied on Rhodes v. 
Brown, 4 Vet. App. 124 (1993), as authority for his position.  
He also pointed to the Court's holding in Doran v. Brown, 6 
Vet. App. 283 (1994), to show that lay witnesses are 
competent to testify as to their firsthand observations of 
the veteran's visible symptoms.

The Board does not dispute the observances by the veteran's 
sisters.  They are competent to provide information as to 
their observations of the veteran's symptomatology upon his 
return from service.  They are not, however, competent to 
provide evidence of the etiology of the veteran's back 
condition.  

In light of the foregoing, the Board must conclude that, as 
was the situation with the RO's September 1995 rating 
decision, the necessary evidence to show that the veteran has 
a current back disorder that is related to service has not 
been provided.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a back 
injury, service connection remains denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

